Title: To George Washington from Colonel Stephen Moylan, 28 March 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Middletown [Conn.] 28th March 1780
          
          As your Excellencys Letter of the 8th instant did not reach my hands until yesterday, it renderd my appearance at the trial of Doctor shippen on the 14th impossible. I will obey your order by Sending the six Officers to Springfield from the Cavalry to Sit on the trial of Mr Tychner—the only prospect I have of getting Cloathing for the 4th Regiment is the promise of the Clothier General. I have sent Captain Pike near two months past on that business, but have not Since heard from him, as to the Accoutrements I followed the instructions of your Excellency,

in applying to the D.Q.M. Genl. I know that without these necessary Articles as well as some New Arms, these two Regiments Cannot take the field—Mrs Moylan has had the misfortune to be deliverd of a dead Child, which has Kept me in this town of Late more than I otherwise shoud be as her Situation requires my every Attention, I hope it will Sufficiently excuse my abscence from Colchester I hear from thence every day—the horses are in very good order shoud Mrs Moylans health & Circumstances require it, I will be much obliged by your Excellencys giveing me a Liberty to accompany her into the Jerseys in April or May, if I shoud find it detrimental to the Service, I shall not make use of it. I have the honor to be Dear Sir Your most obliged H. St
          
            Stephen Moylan
          
        